Citation Nr: 0304384	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected excision os 
secundium right calcaneus and sesamoid bone from IPJ of the 
right great toe, with post-operative residuals of Tailor's 
bunion of the right fifth toe.  

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 following right foot surgery 
on October 5, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1984 to April 
1992.  She appears to have had earlier, unverified service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July and September 1996 
decisions by the RO.  A personal hearing at the RO was held 
in December 1996.  The Board remanded the appeal to the RO 
for additional development in July 1997.  


REMAND

At the time that the Board remanded the appeal to the RO in 
July 1997, the issues on appeal were service connection for 
post-operative residuals of Tailor's bunion of the right 
fifth toe secondary to service-connected right great toe 
disability, and entitlement to a temporary total rating for 
convalescence (§ 4.30) following surgery on October 5, 1995.  

Thereafter, by rating action in September 2001, service 
connection was established for residuals of Tailor's bunion 
of the right 5th toe, and a 10 percent evaluation was 
assigned.  At that point, the only issue remaining on appeal 
was entitlement to a temporary total rating.  

In October 2001, the veteran was asked to clarify whether she 
still wanted a hearing before the Board on this issue.  She 
responded that she did not want a hearing.  However, prior to 
the Board's adjudication of the issue for a temporary total 
rating, the veteran perfected an appeal as to the rating 
assigned for the residuals of Tailor's bunion of the right 
5th toe.  Furthermore, the veteran indicated that she wanted 
a hearing before a member of the Board at the RO.  

As the veteran has perfected an appeal to the rating assigned 
her right great toe disability, that issue is now before the 
Board and must be considered with her appeal for a temporary 
total rating under § 4.30.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


